                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S APPENDIX
      Plaintiff,                      )      TO LOCAL CIVIL RULE 56.1
v.                                    )      STATEMENT OF
                                      )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,             )      SUPPORT OF ITS MOTION FOR
                                      )      SUMMARY JUDGMENT
      Defendant.                      )
____________________________________)



                Exhibit 29: True and correct copy of a document produced by Defendant in this
                action bearing the Bates Number AG0236 (Ex. 26 to Declaration of D. Booth)




PPAB 5720354v1.docx                   1
         Case 5:19-cv-00249-FL Document 30-11 Filed 07/17/20 Page 1 of 2
                           AG0236
Case 5:19-cv-00249-FL Document 30-11 Filed 07/17/20 Page 2 of 2
